Citation Nr: 1517189	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-29 934	)	DATE
	)


Received from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a right arm disability.  

5.  Entitlement to service connection for a left arm disability.  

6.  Entitlement to service connection for a left leg disability, to include residuals of a gunshot wound and arthritis.  

7.  Entitlement to an increase in a 10 percent rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to December 1951, from October 1952 to May 1954, and from June 1957 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was later transferred to the Atlanta, Georgia RO.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2015, the Veteran stated that he was withdrawing the appeal as to all the claims listed on the title page.  Thus, in the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


